Title: To Thomas Jefferson from Uriah Tracy, 31 December 1805
From: Tracy, Uriah
To: Jefferson, Thomas


                        
                             Sir
                            
                     Senate Chamber 31st Decr. 1805.
                        
                        The Senate have referred the Nominations of 
                  Peter Walsh to be Commercial Agent for U.S. at Cette.
                  Of Joseph Deville Bellechasse, John W. Gurley, John Baptist McCarty, Jean Noel Detrehan, and Pierre Sauvé to be members of the Legislative Council for the Territory of Orleans. 
                  Of Nicholas Perkins to be Register of the Land Office Pearl River in the Mississippi Territory.—
                  Of Shadrach Bond to be a member of the Legislative Council of Indiana Territory.
                  And, Of John Griffin to be a Judge of the Territory of Michigan; to a Select Comttee with directions to enquire & Report to the Senate concerning the character and qualifications of those Gentlemen respectively for the Offices to which they are nominated. The Comttee have directed me to ask of you Sir, that you will cause to be laid before them the proper information upon the subject. 
                  Please to let us have the whole number of names of the Gentlemen nominated to you for the Legislative Councils.—And, as far as you shall judge proper, the persons who have recommended the other Gentlemen nominated to Office; and any information, which you may possess, and which may, in your Opinion, be useful to the Senate & proper to be communicated, in the cases above mentioned; particularly whether Judge Griffin has resigned his Office in Indiana Territory.—
                  I am, Sir, respectfully Yr. Obedt Servt
                        
                            U. Tracy Chairmn. 
                     of the Commtee,
                        
                    